Title: To James Madison from Henry W. and Lewis Phillips, 11 July 1808
From: Phillips, Henry W. and Lewis
To: Madison, James



Sir,
New York July 11th. 1808

We take the liberty to address you on a subject which is of the most serious importance to us, and to claim the interference of the Government of the United States in our behalf.
In the month of September last we loaded the Ship Jersey, whereof Robert Williams is master, with a valuable cargo of collonial produce, principally Coffee & Sugar, destined for Leghorne or Naples: said Ship and cargo is intirely owned by us.  She sailed from this port about the 25th. of that month, with orders to call at Palermo, to ascertain whether Naples was blockaded or not, and if blockaded to proceed immediately on to Leghorne.  She accordingly touched at the port of Palermo, remained there some days waiting a favourable wind, and finding that Naples was still blockaded by the British Squadron, continued her voyage on to Leghorne as directed.  On arriving at the latter place, on 1st. January, and being reported by the Captain as coming last from Palermo, was seised by the French Comandant of Leghorne, for having, as it was alledged, contravened the Milan decree.  It was stated by the Captain as well as by the consignee, that her touching at Palermo was merely to obtain the information above aluded to, that she paid no duties at that place, did not enter, nor break bulk, that the Captain was totally ignorant of the English orders of Councill, information of them, not having then reached Palermo; and that the Decree of the Emperor, under which she was seised, did not exist at the time he sailed from Palermo; that instrument being dated 16th December, and he sailed from Palermo the 11th. or 12th. December.  Notwithstanding these representations the vessell and cargo was held under seisure, the cargo landed by order of the French Consul, and placed in public Stores, where at the date of our last letters (Viz 26th. Apl.) it still remained.  Her case was first referred to the viceroy at Milan, and by him directed to Paris for the descission of the Emperor.  So late as 6th. Apl. nothing had been done.
You will perceive Sir by the preceeding statement of facts, that this property does not on any ground of Justice or plausibility, come within the penalties of the Milan Decree.  A more wanton act of tyranny can scarcely be imagined.  We have hitherto indulged an expectation that when the whole of the facts came officially before the propper tribunal at Paris, that their government would disown the flagrant violation of our neutrality, and restore the property to the consignees.  So far our hopes have been deceived, and juding from the unnecessary delay that has attended the business, we begin to fear that without the interference of our Government justice will be withheld altogether.  The consequences of this proceedings have been of the most ruinous nature; deprived of a property of at least one hundred thousand Dolls in value, has reduced us to the distressing necessity of suspending our payts, and if ultimately condemned it will drive us to banckruptcy.  With this painfull prospect before us, we feel it our duty to lay the case before the government of our country, confiding our cause intirely to their wisdom.  The absolute uncertainty in which the fate of that property Seems to be involved, gives us extream embarrassment as to the measures necessary to be pursued in the situation in which we are placed; if it would not be improper under existing circumstances, we would respectfully solicit some information (which we presume the late dispatches from France will enable the Government to give) as to the probable result of our claim before the tribunal at Paris.  This would induce us to adopt a course that might prevent an accumulation of the difficulties that have already grown out of that buisness.  We observe that a vessell with dispatches from our government will Sail shortly for France; it would be exceedingly gratifying to be informed that our case will claim the early attention of our government.  We are very respectfully Your Most Obdt. Serts

Henry W & Lewis Phillips

